Celebrezze, J.,
dissenting. Because I am unable to agree with the majority that a bond specified by a judge may be modified through an original action in habeas corpus without a finding of excessiveness or abuse of discretion, I respectfully dissent. Petitioner DeFronzo complained of $240,000 in bail bonds being set on 16 counts in two indictments, nearly all for felony drug law violations. It should be pointed out that he was at liberty on an $85,000 bond for seven counts of felony drug law violations in an indictment returned less than a month before. Worthy of note, was a pending misdemeanor complaint which included, among other charges, carrying a concealed weapon. He was free on a $75,000 bond (ten percent condition) on those charges. His “Pre-Trial Eelease Program Eecommendation Sheet” showed that he had a prior conviction record. (In July of 1975, he plead guilty in the Toledo Municipal Court to three misdemeanor counts of making false statements in medical reports.) Coupled with this unusual high activity in alleged drug law violations in the span of less than one year, and while under the first felony indictment, DeFronzo and his wife traveled to Europe where they “conducted business transactions in banks in Germany and Italy.”
Concededly, the fundamental purpose of bail is to insure the appearance of the defendant at all stages of a criminal proceeding. Crim. R. 46(A). It follows that the amount of bail to secure the presence of the accused is primarily a matter of judgment. In the absence of a finding of abuse in the exercise of that judgment, it should not become the subject of speculation.
If convicted of all the offenses against him the defendant could spend several centuries behind bars, not to mention the prospective fines. His travels to banking establish*276ments in two foreign countries most certainly are to be considered by a judge under the circumstances here.
This court denied a writ of habeas corpus in the case of Bland v. Holden (1970), 21 Ohio St. 2d 238, which alleged excessive bail, stating as follows:
“* * * if an accused is charged with crimes the conviction for which would result in long incarceration, with little hope of early release or probation, the incentive to abscond is greater and the amount must be such as to discourage the accused from absconding.”
Although the majority characterize the instant appeal as “extremely technical,” since the Court of Appeals did not specifically find an abuse of discretion, I am unable to join in their conclusion that the lower court did, in fact, find the bail so excessive as to amount to an unannounced abuse of discretion. The Court of Appeals did not reduce the bond, but only applied the ten percent cash condition previously excluded.
The majority also cite the case of Davenport v. Tehan (1970), 24 Ohio St. 2d 91, in which this court denied a similar writ. The closing sentence of that opinion states:
“There are no facts alleged in the instant ease which indicate in any way that the bail -is excessive, or that the trial judge has abused his discretion.”
In the absence of such a finding the bail should stand.